SUPREME COURT OF MISSOURI
                                          en banc
STATE OF MISSOURI,                                )     Opinion issued May 17, 2022
                                                  )
                             Respondent,          )
                                                  )
v.                                                )      No. SC99211
                                                  )
JOSHUA STEVEN COLLINS,                            )
                                                  )
                             Appellant.           )

           APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY
                    The Honorable Thomas E. Mountjoy, Judge

         Joshua Steven Collins (hereinafter, “Collins”) appeals the circuit court’s judgment

after a jury found him guilty of tampering with a judicial officer and second-degree

harassment of his probation officer, A.G. Collins asserts a facial overbreadth challenge to

the second-degree harassment statute, section 565.0911 and challenges the sufficiency of

the evidence to support his second-degree harassment conviction. Collins also argues the

circuit court violated his right to be free from double jeopardy when it sentenced him to

both tampering with a judicial officer and second-degree harassment because he believes

second-degree harassment is a lesser-included offense of tampering with a judicial officer.




1
    All statutory references are to RSMo 2016 unless otherwise indicated.
       This Court holds section 565.091 is not overbroad, there was sufficient evidence to

support Collins’ conviction for second-degree harassment, and sentencing him for both

tampering with a judicial officer and second-degree harassment did not violate his right to

be free from double jeopardy. The circuit court’s judgment is affirmed. 2

                           Factual and Procedural Background

       In January 2019, probation and parole officer A.G. began supervising Collins for

his felony fourth-degree assault conviction. 3 Part of A.G.’s duties required her to monitor

Collins’ romantic status and dating activity. Collins also was required to use an alcohol

monitor that alerted A.G. if he consumed alcohol.

       In May 2019, A.G. was alerted Collins consumed alcohol, and she contacted him

by telephone. A.G. described Collins as “very angry” during their conversation. Collins

mentioned A.G.’s Facebook account and stated he left her a voicemail message at her

office. A.G. directed Collins to stay home until the monitor indicated he had no alcohol in

his system or she spoke to him again. After hanging up, A.G. checked her Facebook

account and discovered Collins sent her a friend request and several direct messages. These

messages stated:

       Hey[.] I hired a P.I. Omg you should see what I found[.] Decided too [sic] check
       you out like you check me out[.] You should call me cause your sons this [sic]

2
  The Missouri Court of Appeals, Southern District, ordered this case transferred to this
Court prior to opinion pursuant to article V, section 11 of the Missouri Constitution because
this case presents a challenge to the constitutional validity of a statute over which this Court
has exclusive jurisdiction. Mo. Const. art. V, sec. 3.
3
  Section 565.076.2 enhances the penalty for fourth-degree domestic assault from a class A
misdemeanor to a class E felony after a defendant is convicted of two or more offenses.
Collins was on probation for a third or subsequent offense when A.G. began supervising
him.
                                               2
          selling meth[.] I got pics[.] She’s doing blow jobs too[.] Lol[.] I have so much to
          give Jones[.] 4

          A.G. has three adult children: two sons and a daughter. A.G. never discussed her

children with Collins. The Facebook messages repeated what Collins told her when they

spoke on the telephone. A.G. immediately contacted her children to inform them about

Collins’ messages, to see if he sent them Facebook friend requests, and to advise them to

make their Facebook accounts as secure as possible. A.G. contacted her supervisor and

sent him copies of Collins’ messages. Upon her supervisor’s advice, A.G. contacted the

police.

          A.G. went to her office the next morning and listened to Collins’ voicemail message,

which repeated the information he conveyed during their telephone conversation and in the

Facebook messages. Collins reiterated his accusation her son was involved with drugs and

stated her other son was a “date raper [sic].” Collins told A.G. he had a “P.I.,” stated, “you

follow me, I follow you,” and called her a bitch. After receiving the Facebook and

voicemail messages, A.G. was “scared, nervous, anxious, worried, and concerned,”

particularly for her children because she was supervising Collins for a violent offense and

was uncertain about his intentions.       A.G. had supervised approximately 250 to 300

offenders previously, and none of them attempted to contact her through Facebook or make

dthreats or accusations involving her family.




4
  “Jones” referred to the Honorable David Jones, the judge who placed Collins on
supervised probation.
                                               3
       Collins was charged with tampering with a judicial officer and first-degree

harassment. He filed motions to dismiss the charges, asserting overbreadth challenges to

the constitutional validity of both statutes and alleging his right to be free from double

jeopardy was violated. The circuit court overruled both motions. A jury found Collins

guilty of tampering with a judicial officer and second-degree harassment, which was

submitted to the jury as a lesser-included offense of first-degree harassment. Collins

renewed his constitutional arguments in his motion for new trial, which the circuit court

overruled. Collins appeals.

          Facial Challenge to the Constitutional Validity of Section 565.091

       In his first point on appeal, Collins argues the circuit court erred in overruling his

motion to dismiss the second-degree harassment charge on constitutional grounds. Collins

contends section 565.091 is unconstitutionally overbroad in violation of the First and

Fourteenth amendments to the United States Constitution and article I, sections 8 and 10

of the Missouri Constitution because it infringes on constitutionally protected acts.

       “This Court reviews the constitutional validity of a statute de novo.” Donaldson v.

Mo. State Bd. of Registration for the Healing Arts, 615 S.W.3d 57, 62 (Mo. banc 2020).

“This Court will presume the statute is valid and will not declare a statute unconstitutional

unless it clearly contravenes some constitutional provision.” Alpert v. State, 543 S.W.3d

589, 595 (Mo. banc 2018). This Court will not invalidate a statute unless Collins meets his

burden of proving the statute ”clearly and undoubtedly violates some constitutional

provision.” State v. S.F., 483 S.W.3d 385, 387 (Mo. banc 2016).



                                             4
       “Generally[,] ‘a person to whom a statute may constitutionally be applied will not

be heard to challenge that statute on the ground that it may conceivably be applied

unconstitutionally to others, in other situations not before the Court.’” State v. Vaughn,

366 S.W.3d 513, 518 (Mo. banc 2012) (quoting Broadrick v. Oklahoma, 413 U.S. 601,

610, 93 S. Ct. 2908, 37 L.Ed.2d 830 (1973)). Missouri courts permit an exception to this

rule for First Amendment challenges in which litigants “are permitted to challenge a statute

not because their own rights of free expression are violated, but because of a judicial

prediction or assumption that the statute’s very existence may cause others not before the

court to refrain from constitutionally protected speech or expression.”        Id. (quoting

Broadrick, 413 U.S. at 612).

       Collins contends section 565.091 is overbroad. “The overbreadth doctrine restricts

statutes that prohibit not only unprotected behavior, but also constitutionally protected

behavior.” State v. Roberts, 779 S.W.2d 576, 579 (Mo. banc 1989). “The overbreadth

doctrine may apply when criminal statutes ‘make unlawful a substantial amount of

constitutionally protected conduct ... even if they also have legitimate application.’”

State v. Pribble, 285 S.W.3d 310, 316 (Mo. banc 2009) (alteration in original) (quoting

State v. Moore, 90 S.W.3d 64, 66 (Mo. banc 2002) (citation omitted)). “[T]he overbreadth

doctrine is strong medicine and must be employed with hesitation, and then only as a last

resort.” State v. Helgoth, 691 S.W.2d 281, 285 (Mo. banc 1985) (internal quotations

omitted) (quoting New York v. Ferber, 458 U.S. 747, 769, 102 S. Ct. 3348, 73 L.Ed.2d

1113 (1982)).



                                             5
      “The first step in the overbreadth analysis is to construe the challenged statute.”

Vaughn, 366 S.W.3d at 518. “[C]ourts may use a narrowing construction when ‘the parties

challenging the statute are those who desire to engage in protected speech that the

overbroad statute purports to punish.’” Planned Parenthood of Kan. v. Nixon, 220 S.W.3d

732, 741 (Mo. banc 2007) (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 504,

105 S. Ct. 2794, 86 L.Ed.2d 394 (1985)). “A narrowing construction is the preferred

remedy in First Amendment cases” in that “a statute is construed so as to be in harmony

with the constitution and upheld.” Id.

       Collins was convicted of second-degree harassment pursuant to section 565.091.1,

which states, “A person commits the offense of harassment in the second degree if he or

she, without good cause, engages in any act with the purpose to cause emotional distress

to another person.” “Emotional distress” is defined as “something markedly greater than

the level of uneasiness, nervousness, unhappiness, or the like which are commonly

experienced in day-to-day living.” Section 565.002(7).

      In Vaughn, this Court considered an overbreadth challenge to the prior harassment

statute, section 565.090, RSMo Supp. 2008. 5 Vaughn, 366 S.W.3d at 519-22. This Court

first examined subdivision (5) of section 565.090, which criminalized “[k]nowingly

mak[ing] repeated unwanted communication to another person,” and held that subdivision

was overbroad because it criminalized protected communication. Id. at 520. This Court




5
 All statutory references to the harassment statute construed in Vaughn are to RSMo Supp.
2008.
                                           6
upheld subdivision (6), however, after applying narrowing constructions. Id. at 522.

Section 565.090(6) provided a person committed harassment if he or she

       [w]ithout good cause engage[d] in any other act with the purpose to frighten,
       intimidate, or cause emotional distress to another person, cause such person
       to be frightened, intimidated or emotionally distressed, and such person’s
       response to the act is one of a person of average sensibilities considering the
       age of such person.

Id. at 516 n.2 (quoting section 565.090(6)).

       Both parties urge this Court to apply Vaughn’s narrowing constructions to section

565.091, but to different effect. Collins believes section 565.091 is unconstitutional even

after applying all of Vaughn’s narrowing constructions. The state contends Vaughn’s

narrowing constructions support the statute’s validity because section 565.091 contains

substantially similar language to subdivision (6), including requiring the defendant to act

“without good cause” and with “the purpose to cause emotional distress ….”

       Vaughn first determined “subdivision (6)’s ban of ‘any other act’ applie[d] only to

conduct,” while the other five subdivisions proscribed communications. Id. at 521. When

applying this narrowing construction to section 565.091, Collins and the state contend

section 565.091 proscribes both conduct and communication because, it does not contain

multiple subdivisions nor does it contain the “any other act” language from subdivision

(6). This Court agrees section 565.091 applies to both conduct and communication;

however, this construction does not render section 565.091 overbroad so long as the statute

applies to a limited core of unprotected conduct and communication. Vaughn recognized

that, while subdivision (6)’s language applied only to conduct, “[t]his still [left] the

potential for expressive conduct” and continued its analysis. Id.; see also Moore, 90

                                               7
S.W.3d at 67 (analyzing a sexual misconduct statute which “involve[d] both conduct,

which the state can declare to be a crime, and speech” to determine if it was overbroad).

       Vaughn next determined, “[b]ecause the legislature intentionally excluded the sort

of acts for which there could be good cause, both the intended and the resulting effects

must be substantial.” Id. at 521. Vaughn defined “good cause” to mean “a cause or reason

sufficient in the law: one that is based on equity or justice or that would motivate a

reasonable [person] under all the circumstances.” Id. (quoting State v. Davis, 469 S.W.2d

1, 5 (Mo. 1971)). This Court found “the exercise of constitutionally protected acts clearly

constitutes ‘good cause ….’” Id. Hence, the legislature’s use of the “without good cause”

language signals its intent to criminalize only conduct unprotected by the constitution.

       Collins concedes implementing Vaughn’s “without good cause” narrowing

construction “arguably helps save the            statute,” especially when considering

section 565.091 no longer requires the victim actually to suffer emotional distress to prove

the defendant committed second-degree harassment. Nevertheless, Collins contends the

“without good cause” language, standing alone, does not save the statute because good

cause is implied in every statute. This contention fails because section 565.091 specifically

requires the defendant to act without good cause as an element of the offense, which “gives

notice to potential actors as well as provides a sufficiently concrete standard, so as to

mitigate the potential for arbitrary enforcement.” Id. at 522. Collins further contends this

Court would not have applied the other narrowing constructions in Vaughn if the “without

good cause” language was sufficient, in and of itself, to save subdivision (6). Yet, Vaughn



                                             8
did not state or hold all of its narrowing constructions were necessary to uphold

subdivision (6).

       Collins also argues the statute cannot be construed narrowly to apply to unprotected

expression because it does not require the victim actually to suffer emotional distress like

the predecessor statute. Vaughn determined, however, subdivision (6) did “not predicate

culpability on the subjective reaction of the victim.” Id.; see also State v. Koetting,

616 S.W.2d 822, 824 (Mo. banc 1981) (stating “the criminality of the conduct is measured

in the [harassment] statute not by the unpredictable effect upon third persons, but by the

mental state of the actor”). “Rather, subdivision (6) utilize[d] a reasonable person standard

and, thus, place[d] the public on notice of the level at which conduct creates culpability.”

Vaughn, 366 S.W.3d at 522. Here, section 565.091 contains a scienter requirement that

one acts with the purpose to cause emotional distress, not that the victim actually suffer

emotional distress.

       Finally, Collins alleges the third narrowing construction finding “fighting words”

were contemplated does not apply because section 565.091 does not include conduct

constituting “fright” or “intimidation” that would provoke a violent reaction. “There are

certain well-defined and narrowly limited classes of speech, the prevention and punishment

of which have never been thought to raise any Constitutional problem” which include “the

insulting or ‘fighting’ words—those which by their very utterance inflict injury or tend to

incite an immediate breach of the peace.” Chaplinsky v. New Hampshire, 315 U.S. 568,

571-72, 62 S. Ct. 766, 769, 86 L.Ed. 1031 (1942). This Court recognizes generally “such

offensive language can be statutorily prohibited only if it is personally abusive, addressed

                                             9
in a face-to-face manner to a specific individual and uttered under circumstances such that

the words have a direct tendency to cause an immediate violent response by a reasonable

recipient.” State v. Swoboda, 658 S.W.2d 24, 26 (Mo. banc 1983). Yet, this Court has

rejected overbreadth challenges even when the alleged fighting words were not addressed

in a face-to-face manner nor caused an immediate violent response by the recipient. See

Koetting, 616 S.W.2d at 826 (upholding a harassment statute against an overbreadth

challenge even though its application was not limited to obscenities or fighting words when

the defendant made harassing telephone calls to the victim); State v. Wooden, 388 S.W.3d

522, 527 (Mo. banc 2013) (rejecting an overbreadth challenge to a harassment statute in

which the defendant sent e-mails containing personally offensive language and references

to weapons, assassinations, and domestic terrorism). Moreover, Vaughn stated acts done

“with the purpose to … cause emotional distress punishes actions which by their very

occurrence inflict injury or tend to incite an immediate breach of the peace.” Vaughn, 366

S.W.3d at 521 (emphasis added) (internal quotations omitted).

       Because a defendant is required to act without good cause and with a purpose to

cause emotional distress, section 565.091 as construed is limited to conduct wholly outside

of the First Amendment’s protection and is not overly broad. Collins’ facial challenge to

section 565.091 fails.

                               Sufficiency of the Evidence

       Collins’ second and third points challenge the sufficiency of the evidence to convict

him of second-degree harassment. “When judging the sufficiency of the evidence to

support a conviction, appellate courts do not weigh the evidence but accept as true all

                                            10
evidence tending to prove guilt together with all reasonable inferences that support the

verdict and ignore all contrary evidence and inferences.” Wooden, 388 S.W.3d at 527. “In

determining whether the evidence was sufficient to support a conviction, this Court asks

only whether there was sufficient evidence from which the trier of fact reasonably could

have found the defendant guilty.” Id. (quoting State v Latall, 271 S.W.3d 561, 566

(Mo. banc 2008)).

       Collins does not contest he acted without good cause and with the purpose to cause

A.G. emotional distress. Further, Collins does not contend his particular acts were

constitutionally protected or that section 565.091 is unconstitutional as applied to him.

Instead, Collins’ second point presumes this Court would construe section 565.091 to apply

only to conduct and characterize his Facebook and voicemail messages as communications,

thus rendering them protected speech. Because this Court determined section 565.091

applies to both communication and conduct, this argument fails.

       Likewise, Collins’ third point is premised upon this Court construing

section 565.091 to require a defendant to use “fighting words” with the purpose to cause

emotional distress to the victim, and he contends his Facebook messages and voicemail did

not constitute fighting words. In applying Vaughn, this Court determined, acts done

without good cause and with the purpose to cause emotional distress punish actions that,

by their very occurrence, inflict injury or tend to incite an immediate breach of the peace.

This claim, therefore, fails. The circuit court did not err in overruling Collins’ motion for

judgment of acquittal and entering judgment on this count because there was sufficient

evidence to support Collins’ conviction for second-degree harassment.

                                             11
                                    Double Jeopardy

       In his final point, Collins argues the circuit court erred in punishing him for both

tampering with a judicial officer and second-degree harassment because this violated his

right to be free from double jeopardy. Collins believes second-degree harassment is a

lesser-included offense of tampering with a judicial officer because it is impossible to

commit the crime of tampering with a judicial officer without also committing second-

degree harassment.

       This Court reviews double jeopardy claims de novo. State v. Daws, 311 S.W.3d

806, 808 (Mo. banc 2010). “The Fifth Amendment Double Jeopardy Clause, made

applicable to the states through the Fourteenth Amendment, protects a defendant ‘both

from successive prosecution for the same offense and from multiple punishments for the

same offense.’” State v. Bazell, 497 S.W.3d 263, 265-66 (Mo. banc 2016) (quoting Mallow

v. State, 439 S.W.3d 764, 771 (Mo. banc 2014)). “With respect to cumulative sentences

imposed in a single trial, the Double Jeopardy Clause does no more than prevent the

sentencing court from prescribing greater punishment than the legislature intended.”

State v. Hardin, 429 S.W.3d 417, 421 (Mo. banc 2014) (quoting Missouri v. Hunter,

459 U.S. 359, 366, 103 S. Ct. 673, 74 L.Ed.2d 535 (1983)). “Double jeopardy analysis

regarding multiple punishments is limited to determining whether the legislature intended

cumulative punishments.” Bazell, 497 S.W.3d at 266.

       The statutes criminalizing tampering with a judicial officer and second-degree

harassment are silent as to whether the legislature intended cumulative punishments for

these offenses. “In the absence of an offense-specific indication of legislative intent, the

                                            12
legislature’s general intent regarding cumulative punishments is expressed in

section 556.041.” Hardin, 429 S.W.3d at 422. Section 556.041.1(1) provides in relevant

part:

        When the same conduct of a person may establish the commission of more
        than one offense he or she may be prosecuted for each such offense. Such
        person may not, however, be convicted of more than one offense if [o]ne
        offense is included in the other, as defined in section 556.046.

Section 556.046.1(1) states an offense is a lesser-included offense when “[i]t is established

by proof of the same or less than all the facts required to establish the commission of the

offense charged[.]” Section 556.046.1 essentially codified the “same elements” test

articulated in Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L.Ed.2d 306

(1932), to determine if two crimes constitute the same offense for double jeopardy

purposes. Daws, 311 S.W.3d at 808 n.3. “The applicable rule is that, where the same act

or transaction constitutes a violation of two distinct statutory provisions, the test to be

applied to determine whether there are two offenses or only one, is whether each provision

requires proof of a fact which the other does not.” Blockburger, 284 U.S. at 304. “If each

crime requires proof of a fact the other does not, and the defendant is convicted of both,

double jeopardy is not violated.” State v. Smith, 456 S.W.3d 849, 853 (Mo. banc 2015).

“[M]ultiple punishments are permissible if the defendant has in law and in fact committed

separate crimes.” State v. Sanchez, 186 S.W.3d 260, 267 (Mo. banc 2006).

        As stated previously, Collins was charged under section 565.091, which provides a

defendant commits second-degree harassment “if he or she, without good cause, engages




                                             13
in any act with the purpose to cause emotional distress to another person.” Section 575.095

provides a defendant commits tampering with a judicial officer

       if, with the purpose to harass, intimidate or influence a judicial officer in the
       performance of such officer’s official duties, such person:

              (1) Threatens or causes harm to such judicial officer or
              members of such judicial officer’s family;

              (2) Uses force, threats, or deception against or toward such
              judicial officer or members of such judicial officer’s family;

              (3) Offers, conveys or agrees to convey any benefit direct or
              indirect upon such judicial officer or such judicial officer’s
              family;

              (4) Engages in conduct reasonably calculated to harass or
              alarm such judicial officer or such judicial officer’s family,
              including stalking pursuant to section 565.225 or 565.227.

For the tampering offense, Collins was charged with acting with a purpose to harass A.G.,

a probation officer, by engaging in conduct reasonably calculated to harass or alarm her.

       Collins maintains the words “harass” and “alarm” are alternative ways to define

harassment, and it is impossible to harass or alarm someone without causing them

emotional distress. Hence, Collins believes second-degree harassment is a lesser-included

offense of tampering with a judicial officer.

       This Court addressed this precise issue in Hardin, a case in which the defendant was

charged and convicted of fourteen offenses, including one count of aggravated stalking and

five counts of violating a protective order. Hardin, 429 S.W.3d at 419. The defendant

argued on appeal that the aggravated stalking and protective order violation convictions

were based on the same conduct and, therefore, violated double jeopardy. Id. at 421. The


                                                14
defendant further argued it was impossible to commit aggravated stalking without violating

a protective order and, as such, violating a protective order was a lesser-included offense

of aggravated stalking. Id. at 423. The defendant’s argument was premised on how the

latter offense was indicted, proved, or submitted to the jury to determine if it was a lesser-

included offense. Id. This Court noted, however, “an indictment-based application of this

definition [of lesser-included offenses] has been expressly rejected.” Id. at 424. Instead,

the reviewing court is required to “‘compare the [s]tatute of the greater offense with the

factual and legal elements of the lesser offense,’ not ‘compare the [c]harge or averment of

the greater offense with the legal and factual elements of the lesser offense.’” Id. In

applying this test, this Court compared the aggravated stalking statutory elements

contained in section 565.225.2, RSMo Supp. 2009, with the protective order violation

statutory elements contained in section 455.085.2, RSMo 2000. Id. at 423. This Court

held “aggravated stalking may be established by proof of a protective order violation, but

it may also be established by proof of other facts” contained in section 565.225.2; therefore,

aggravating stalking did not include the protective order violation offense. Id. at 424

(emphasis in original). 6


6
  In his reply brief, Collins argues Hardin’s holding departs from State v. McTush,
827 S.W.2d 184 (Mo. banc 1992), and Peiffer v. State, 88 S.W.3d 439 (Mo. banc 2002),
because the state’s charging document controlled the same elements analysis when
determining whether double jeopardy was violated. Specifically, Collins alleges those
opinions mentioned the statutory elements of the charged offense and contained footnotes
surmising the outcome may have been different if the state had elected to charge the
defendants with different conduct under those same statutes. To the extent McTush and
Peiffer are construed to embrace an indictment-based approach to analyzing double
jeopardy claims, they should no longer be followed.

                                             15
       Here, just as in Hardin, tampering with a judicial officer may be established with

proof of a purpose to harass, but it also may be established with proof of the purpose to

influence a judicial officer when a defendant “[o]ffers, conveys or agrees to convey any

benefit direct or indirect upon such judicial officer or such judicial officer’s family,” which

differs from an act committed without good cause for the purpose to cause emotional

distress under the second-degree harassment statute. Hence, contrary to Collins’ claim, it

is possible to commit tampering with a judicial official without also committing second-

degree harassment. Collins committed separate crimes when he tampered with a judicial

officer and engaged in second-degree harassment. Accordingly, second-degree harassment

is not a lesser-included offense of tampering with a judicial officer. Collins’ right to be

free from double jeopardy was not violated when the circuit court imposed a separate

sentence for each of these offenses.

                                            Conclusion

       The circuit court’s judgment is affirmed.



                                           _______________________________
                                           GEORGE W. DRAPER III, Judge

All concur.




                                              16